GOLDBERG, Circuit Judge,
with whom POLITZ, KING and JOHNSON, Circuit Judges, join,
dissenting:
I respectfully dissent from the well-organized and well-expressed opinion written by Judge Duhé for the en banc court. This opinion is an important one, and one would expect there to be diverse opinions, but that does not diminish the strength of my conviction that the district court judgment should be reversed. Judge Duhé has admirably expounded the en banc court’s point of view, but I adhere to the panel’s majority opinion. Ayers v. Allain, 893 F.2d 732 (5th Cir.1990).
I do not wish to trespass on the court’s time in needless elaboration or repetition. The district court and our panel have already thoroughly analyzed this case. Many hours have previously been expended in its explication. The jurisprudence explored and the authorities cited in the panel’s majority opinion clearly point to the conclusion that this case should be remanded to the district court. I would remand for proceedings not inconsistent with the principles and doctrines expostulated in the original panel’s majority opinion.